REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the filing on 4/6/2021.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.

Allowable Subject Matter
Claims 1-2, 4-11, 13-17 and 20-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 10 and 16, the closest prior art are “Highly Reflective Optical Coatings for High Power Applications of Micro Scanning Mirrors in the 

Regarding Claims 1 and 10, Sandner teaches an optoelectronic device, comprising: a body having a cavity defined therein; a mobile mass suspended above the cavity; and a micromechanical mirror structure carried by the mobile mass and comprising: a mirror element configured to reflect incident light radiation; and a protective structure arranged over the mirror element and configured to provide mechanical protection for the mirror element; wherein the protective structure comprises first and second protective layers, with the second protective layer arranged on the first protective layer and the first protective layer arranged on the mirror element, the first and second protective layers being comprised of a respective dielectric material and having respective refractive indexes so as to jointly increase the reflectivity of the micromechanical mirror structure in a given range of wavelengths; wherein the first protective layer comprises a layer of silicon dioxide having a thickness; and wherein the second protective layer comprises a layer of hafnium dioxide having a thickness. Schmidt teaches micromechanical mirrors, wherein a protective coating comprising first and second protective layers comprising silicon dioxide and/or hafnium dioxide having a thicknesses of between 10 nm and 200 nm.

But none of them teaches that wherein the first protective layer consists of a layer of silicon dioxide (SiO2) having a thickness of between 76 nm and 114 nm; and 2) having a thickness of between 40 nm and 60 nm.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a micromechanical mirror structure further comprising:
wherein the first protective layer consists of a layer of silicon dioxide (SiO2) having a thickness of between 76 nm and 114 nm; and wherein the second protective layer consists of a layer of hafnium dioxide (HfO2) having a thickness of between 40 nm and 60 nm,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2 and 4-9 are also allowed due to their dependence on claim 1.
Claims 11 and 13-15 are also allowed due to their dependence on claim 10.

Regarding Claim 16, Sandner teaches a method for manufacturing a micromechanical mirror structure, the method comprising: forming a mirror element to reflect an incident light radiation; and forming a protective structure arranged over the mirror element and configured to provide mechanical protection for the micromechanical mirror structure; wherein forming the protective structure comprises: depositing a first protective layer on the mirror element; and depositing a second protective layer (HfO2) on the first protective layer; wherein the first and second protective layers comprise a dielectric material with a respective refractive index that jointly increases the reflectivity 

But none of them teaches that wherein depositing the second protective layer comprises performing an atomic-layer deposition (ALD) at a temperature of growth in a range of 125°C to 200°C, using tetrakisethylmethylaminohafnium (4[(C2H5)(CH3)N]Hf - TEMAHf) and ozone (O3) as precursors of hafnium and oxygen, with a result of deposition of the second protective layer being that that the second protective layer has a surface roughness with a root-mean-square (RMS) value of less than 2 nm.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a method for manufacturing a micromechanical mirror structure further comprising:
wherein depositing the second protective layer comprises performing an atomic-layer deposition (ALD) at a temperature of growth in a range of 125°C to 200°C, using tetrakisethylmethylaminohafnium (4[(C2H5)(CH3)N]Hf - TEMAHf) and ozone (O3) as precursors of hafnium and oxygen, with a result of deposition of the second protective layer being that that the second protective layer has a surface roughness with a root-mean-square (RMS) value of less than 2 nm,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 17 and 20-21 are also allowed due to their dependence on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JIE LEI/Primary Examiner, Art Unit 2872